Lesinski, C. J.
Defendant appeals from his conviction and sentence in the recorder’s court for the city of Detroit on the charges of carrying a concealed weapon on his person1 and possession of narcotics.2
Defendant, on appeal, raises the argument that the trial court committed reversible error in failing to make a preliminary determination as to whether the two charges arose out of the same transaction and, further, that the court abused its discretion by consolidating both causes into one trial. Defendant, with counsel present, waived a trial by jury and the matters were tried tog-ether.
This Court finds without merit both of the contentions of defendant, as it was at the request of defense counsel in this cause that the matters were consolidated.
Affirmed.
Levin and Andrews, JJ., concurred.

 CL 1948, § 750.227 (Stat Ann 1962 Rev § 28.424).


 OLS 196i, § 335.153 (Stat Ann 1957 Rev § 18.1 123).